Citation Nr: 0710550	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
January 1962 and from October 1962 to June 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for PTSD.

A hearing was held in September  2006 by means of video 
conferencing equipment with the appellant in Chicago, 
Illinois, before the undersigned Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

The most probative evidence of record indicates that the 
veteran does not currently have PTSD, as the medical evidence 
is negative for any clinical diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.

In this case, in a June 2004 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional information that 
he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d. 1328 (Fed. Cir. 2006) (holding that 
due process concerns with respect to VCAA notice must be pled 
with specificity). In that regard, although the veteran was 
not fully advised Dingess/Hartmann elements (1), (4), and (5) 
such elements are not at issue in this case.  In addition, in 
light of the unfavorable decision below regarding the 
veteran's claim of service connection for PTSD, the matter is 
moot and it is clear that no prejudice has resulted from any 
notification deficiencies.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  For the 
reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA clinical records 
identified by the veteran.  The veteran has also been 
afforded a VA medical examination in connection with his 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  The Board finds that 
the report of this examination provides the necessary medical 
opinions and were based on a review of the veteran's claims 
folder.  The veteran has also taken the opportunity to 
provide hearing testimony before a Board Veterans Law Judge.  
The veteran has not identified any additional post-service VA 
or private clinical records pertaining to his claim.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  In a statement signed in March 2006, the veteran 
indicated that he had no additional evidence to offer in 
conjunction with the claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issue 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.

Factual Background

Service personnel records reflect that the veteran served in 
Korea from January 1968 to February 1969 and in Vietnam from 
September 1970 to September 1971.  

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder.  Entries 
dated in October and November 1963 indicated that the veteran 
was seen by psychiatry when he had to leave his pregnant wife 
and child at home, while he traveled.  He experienced home-
sickness and worry at that time and an impression of 
situational reaction was made.  On retirement examination 
conducted in January 1979, psychiatric evaluation was normal.  
The veteran acknowledged that he did not have symptoms of 
nervous trouble, depression or excessive worry.

The veteran filed an original compensation claim for PTSD in 
April 2004, indicating that this disorder began in July 1999.

VA records show that the veteran underwent a psychological 
assessment in July 1999 at which time he expressed suicidal 
thoughts.  The veteran reported that he had dealt with 
depression since 1992 due to marital issues.  Diagnoses of 
adjustment disorder with mixed emotional features; alcohol 
dependence; and rule out dysthymic disorder and major 
depressive disorder, were made.  The examiner indicated that 
the veteran had family and other life stressors which 
contributed to his unstable state.

VA records dated in July 1999 indicate that the veteran had 
suicidal ideations and depression for which he was admitted 
for hospitalization.  The admitting diagnoses were 
ineffective coping and depressive disorder.  The veteran was 
discharged later in July 1999.  

A PTSD stressor questionnaire was sent to the veteran in July 
2004.  In response, the veteran sent a marriage certificate 
and copies of his personnel records, detailing his 
assignments.

A VA PTSD examination was conducted in August 2004.  The 
claims folder and medical records were noted to have been 
available and reviewed.  The veteran reported that he was 
assigned in Korea for about 13 months during the Pueblo 
incident.  He reported that after this incident, snipers were 
in his area, but no specific incidents were reported.  He 
also reported that he served in the Republic of Vietnam for 
12 months from 1971 to 1972, where he was stationed at Long 
Bien and his MOS was armament maintenance mechanic.  He 
reported that he was shot at several times and witnessed 
several deaths.  The veteran reported that he first received 
mental health treatment in 1999.  

Following a comprehensive history elicited from the veteran 
and examination findings, the examiner determined that the 
veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD because he did not exhibit sufficient symptoms of 
reenactment, problematic avoidance or autonomic hyperarousal.  
A diagnosis of continuous alcohol dependence was made.

The veteran presented hearing testimony in September 2006.  
The veteran testified that his PTSD-related symptoms began in 
1999 and were manifested by nightmares and episodes of 
violence.  The veteran stated that he was taking medication 
for depression.  


Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, to include 
psychoses, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

The veteran seeks service connection for PTSD, which he 
indicates developed during his 20 year military career, which 
included service in Korea and Vietnam.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against a finding that the veteran currently has PTSD.  As 
a result, element (1) has not been met and service connection 
for PTSD must be denied.

In that regard, the Board notes that a careful review of the 
record reveals no diagnosis of PTSD.  In fact, the veteran 
underwent VA psychiatric examination in August 2004 for the 
specific purpose of determining whether he had PTSD as a 
result of his service experiences.  As set forth above, after 
examining the veteran and reviewing his claims folder and 
reported stressors, the examiner concluded that the veteran 
did not meet the criteria for a diagnosis of PTSD.  
Similarly, VA medical records on file dated from 1999 to 
2004, also fail to include any clinical diagnosis of PTSD.

The Board assigns the August 2004 VA medical opinion great 
probative weight. The opinion was rendered by a physician who 
actually examined the veteran and reviewed his claims folder, 
including his reported in-service stressors.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Despite considering the 
reported stressors, the examiner concluded that the veteran 
did not have PTSD.  Moreover, the Board notes that the other 
medical evidence of record is entirely negative for a 
diagnosis of PTSD.

The Court has noted that Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  As the probative 
evidence shows that the veteran does not currently have PTSD, 
the Board finds that his claim of service connection for this 
disability must be denied.

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD due to the 
military stressors that he has described.  However, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's own statements are not probative 
evidence that he has PTSD.

In closing, the Board wishes to emphasize that the denial of 
this claim is not based on the lack of a stressor in service.  
However, as set forth above, the competent and probative 
evidence reflects that the veteran does not currently have 
PTSD as a result of his in- service experiences.  This is the 
reason for the denial of his claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


